Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment or Communication on 03/22/2021 with claim 1-29 are pending in the Application   

Reason for allowance
 
 
2.	Claims 1-29 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-17:
 None of the references of record teaches or suggests the claimed organic light emitting diode (OLED) display having the limitations:
        --"an overlapping layer on the substrate;
a pixel; and
a scan line, a data line, a driving voltage line, and an initialization voltage line connected 
to the pixel, wherein
the pixel includes:
an organic light emitting diode;
 a switching transistor connected to the scan line; and
 a driving transistor,
the overlapping layer, disposed between the switching transistor and the substrate, 

the overlapping layer is exposed by a contact hole which is disposed outside of the pixel.”--.
In combination with all other limitations as recited in claim 1
II/ Group II: Claims 18-29:
 None of the references of record teaches or suggests the claimed organic light emitting diode (OLED) display having the limitations: 
           --"an overlapping layer on the substrate;
a buffer layer on the layer;
a semiconductor layer on the buffer layer;
a first gate insulation layer that covers the semiconductor layer;
a first gate layer on the first gate insulation layer;
a second gate insulation layer that covers the first gate layer and the first gate 
insulation layer;
a second gate layer on the second gate insulation layer;
an interlayer insulation layer that covers the second gate layer and the second gate 
insulation layer;
a data layer on the second gate insulation layer;
a passivation layer that covers the data layer and the interlayer insulation layer;
a transistor that includes a channel formed in the semiconductor layer and a gate 
electrode formed in the first gate layer; and
an organic light emitting diode electrically connected to the transistor, wherein
the overlapping layer overlaps the channel of the transistor on a plane,
a contact hole is formed in at least a part of the buffer layer, the first gate 
insulation layer, the second gate insulation layer, or the interlayer insulation layer,
a pixel includes the organic light emitting diode and at least one transistor 

a pixel area is an area that the at least one transistor included in the pixel is 
disposed on a plane, and
the overlapping layer is exposed by the contact hole which is disposed in the pixel 
area. “--.
In combination with all other limitations as recited in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

4. 	The prior arts made of record and not relied upon are considered pertinent to applicant disclosure: Lee et al. (US 2015/0060784) discloses an ORGANIC LIGHT EMITTING DISPLAY AND METHOD FOR MANUFACTURING THE SAME

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telepho.ne number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

   
                    /THINH T NGUYEN/                    Primary Examiner, Art Unit 2897